HOBSON, Acting Chief Judge.
Appellant appeals an order adjudicating him delinquent and placing him on probation for one year. The pertinent facts are that appellant and two other boys were stopped by a police officer after curfew and asked to identify themselves. Appellant gave his name, appropriately enough, as “Johnny Yarn”, which the police officer later determined was incorrect, and which eventually resulted in a petition for delinquency being filed against appellant for violation of Section 843.03, Fla.Stat. (1977), which states:
Whoever in any manner disguises himself with intent to obstruct the due execution of the law, or with the intent to intimidate, hinder or interrupt any officer, beverage enforcement agent, or other person in the legal performance of his duty or the exercise of his rights under the constitution or the laws of the state, whether such intent is effected or not, shall be guilty of a misdemeanor of the first degree, punishable as provided in Section 775.082 or Section 775.083.
Since there was no allegation that appellant physically concealed himself in dress or appearance, but only gave the police a false name, we reverse on authority of our recent opinion in Hartley v. State, 372 So.2d 1180 (Fla. 2d DCA 1979). The order is quashed and the case remanded to the trial court with directions to discharge appellant.
OTT and RYDER, JJ., concur.